Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 6, 2020

                                      No. 04-19-00883-CR

                                    Gabrielle DE ARROYO,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5788
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       After this court’s en banc order extended the due date for all pending briefs until June 30,
2020, Appellant’s brief was due on June 30, 2020. After no brief was filed, on July 27, 2020, we
ordered Appellant to file either a motion to dismiss or the brief by August 6, 2020.
      Appellant timely filed a response and requested an extension of time to file the brief until
August 21, 2020. Appellant indicated no further extensions of time would be needed.
       Appellant’s motion is GRANTED. Appellant’s brief is due on August 21, 2020.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court